SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1478
KA 11-00844
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ERICA L. MORELAND, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Erie County Court (Michael L.
D’Amico, J.), rendered June 6, 2011. Defendant was resentenced upon
her conviction of assault in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Moreland ([appeal No. 2] ___ AD3d
___ [Feb. 8, 2013]).




Entered:   February 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court